El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
La denuncia origen de esta causa, dice, copiada en lo perti-nente, así:
“El Fiscal formula acusación contra Teótimo Gestera, por infracción al Reglamento de Sanidad No. 3, sobre construcción y conservación a prueba de ratas de los edificios y sus dependencias, promulgado de acuerdo con la ley, el día 15 de julio de 1912, misdemeanor, come-tido como sigue: El citado Teótimo Gestera, allá el día 7 de agosto de 1912, en Puerta de Tierra, que forma parte del Distrito Judicial de San Juan, fué notificado por el Inspector de Sanidad, J. A. Torres, de una orden dictada por el Director de Sanidad, para que dentro de un plazo de dos días, contados desde la fecha de la notificación, hi-ciera las siguientes reformas a una casa de su propiedad, situada en la calle de San Agustín y marcada por la Sanidad con el No. 27, distrito 31: levantar la casa a una altura' de 2 pies, o rodearla con muros de concreto que profundicen 2 pies y ajusten perfectamente al piso de la casa. Y el citado Teótimo Gestera, ilegal y voluntaria-mente dejó transcurrir con exceso el plazo dádole, sin que hasta la fecha haya hecho ninguna de las reformas ordenadas.”
Con tal denuncia como base el acusado Gestera fué con-denado por la Corte de Distrito de San Juan, Sección 2a., a pagar una multa, de .veinte y cinco pesos, y en su defecto a sufrir un día de cárcel por cada peso dejado de satisfacer.
Gestera apeló para ante este Tribunal Supremo y la vista del recurso se celebró el día 15 de enero de 1913 con la sola asistencia del Fiscal.
Por la simple lectura de la denuncia se concluye que este caso debe decidirse por la regla establecida en el de El Pueblo v. Blanco, 18 D. P. R., 1020, y ratificada en los de El Pueblo v. Gestera (pag. 7) y El Pueblo v. Gestera (pág. 18).
En la denuncia deben consignarse los becbos constitutivos de la infracción imputada. Ella .es la .base-del proceso.. Las pruebas ,s.e, presentan luego, \si ■ se niega-la denuncia,; para demostrar que los becbos denunciados son ciertos, y, si-esto es *33así, procede entonces el pronunciamiento de una sentencia' condenatoria.
En el presente caso se ha castigado al acusado por dejar de cumplir una orden que dictara el Director de Sanidad y en la denuncia no se exponen los hechos necesarios para de-mostrar que el acusado estaba obligado a hacer lo que se le ordenaba. Para que la denuncia fuera completa, sería necesario que especificara que la casa del acusado era de vi-vienda y tenía el piso de la planta baja de madera.
Puede que en efecto la casa de que se trata en este caso, en realidad de verdad sea de vivienda y tenga el piso de la planta baja de madera y que, por tanto, la orden dictada pudo dictarse válidamente, pero si esto es así, debió haberse con-signado expresamente en la denuncia de acuerdo con la ley y la constante jurisprudencia de los tribunales.
Ante nosotros no constan alegados tales extremos y en tal virtud estamos obligados a decidir, que no apareciendo de la denuncia, base del proceso, que el acusado estaba obli-gado a hacer la obra que se lo ordenaba, no es posible con-cluir que de ella aparezca que se imputó la comisión de infracción alguna. Y si no hubo infracción imputada, tam-poco puede haber sentencia condenatoria válida..
El recurso debe declararse con lugar y revocarse la sen-tencia apelada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Aldrey.
El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.